                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

ARLEY MCCULLAR, et al.,

                Plaintiffs,

v.                                                             CV No. 19-03 SMV/CG

PECOS VALLEY OF NEW MEXICO, LLC, et al.,

                Defendants.


                              ORDER FOR EXPEDITED BRIEFING

       THIS MATTER is before the Court on Plaintiffs’ Motion to Compel Insurance

Policies, (Doc. 38), filed June 4, 2019. IT IS HEREBY ORDERED that the parties shall

submit expedited briefing on the motion as follows:

     1. Defendants shall file a response to the motion no later than Tuesday, June 11,

        2019;

     2. Plaintiffs may file a reply in support of the motion by Friday, June 14, 2019.




                                    ________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
